Appeal by the defendant from a judgment of the County Court, Suffolk County *787(Corso, J.), rendered September 21, 1998, convicting her of attempted criminal sale of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the court erred in failing to conduct a mental competency hearing (see, CPL 730.30; see, People v Morgan, 87 NY2d 878; People v Arm-lin, 37 NY2d 167, 171; People v Lucci, 250 AD2d 780). Moreover, the record reveals that the defendant’s plea was knowingly, intelligently, and voluntarily entered (see, People v Harris, 61 NY2d 9). In addition, contrary to her contention, the defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137). The defendant’s attorney negotiated an advantageous plea agreement that substantially limited her exposure to imprisonment (see, People v Mobley, 221 AD2d 376; People v Williams, 221 AD2d 674). Santucci, J. P., Krausman, Florio and H. Miller, JJ., concur.